DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 12, the recitation “wherein at least one support” should be “wherein the at least one support”.  
Claim 4 is objected to because of the following informalities: Claim 4 should depend from claim 3, so that the recitations “the first edge” and “the second edge” have proper antecedent basis.
Claim 9 is objected to because of the following informalities: In line 1, the recitation “the lid comprising” should be “the lid assembly comprising”. In line 9, the recitation “wherein at least one support” should be “wherein the at least one support”.  
Claim 17 is objected to because of the following informalities: In line 6, the recitation “wherein at least one support” should be “wherein the at least one support”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,371,646 (Sawhey) in view of US PGPub 2020/0017277 (Moon) and US 9,668,510 (Doman).
With respect to claims 1 and 9: See Sawhey Figs. 12-15. Sawhey discloses a non-powered cooler system (portable table and seat combination 450/550 and/or portable cooler 484/584) comprising: an outer body (chest portion 490/590) defining an inner volume, the inner volume adapted to store a quantity of food; a lid (hinged lid 486/586) pivotally connected to the chest portion 490/590, the lid configured to cover and seal the inner volume; and a table (one or more of members 456/556, 498/598, and the not-numbered table that is opposite the handle 494/594) pivotally connected to the chest portion 490/590, the table having at least one support (leg support 464/564, 506/606, not-numbered on the table opposite the handle 494/594) connected thereto, the table includes a generally planar upper surface having a distal edge, wherein the at least one support comprises at least one leg, the at least one leg positioned at the distal edge of the table.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sawhey’s portable table and seat combination 450 and/or 550 to include Moon’s frame 12, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Moon’s construction lowers the difficulty of assembly, thereby reducing assembly time and increasing production efficiency. Reducing assembly time and increasing production efficiency are desirable when assembling Sawhey’s portable table and seat combination 450 and/or 550.
In the combination, Moon’s frame 12 is relied upon for the claimed “a frame”. As modified, Sawhey’s lid 486 and three table structures are each pivotally attached to said frame 12 using at least one hinge. 
Regarding the claim recitation “the lid assembly removable from the body”, it is unclear if Moon’s pins 32 are removable or not. However, Doman discloses making a pump 14 of a cooler removable, for example for replacement (Col. 7 lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Doman Col. 2 lines 28-63 teach that vacuum packing and packaging extends the shelf life of foods. Doman discloses a non-powered cooler 10 that includes an insulated housing 12 and a vacuum pump 14. In the embodiment of Fig. 1, Doman’s vacuum pump 14 is manually operable by a user to evacuate the storage cavity 22 of the housing 12 (Col. 3 lines 5-16). Food inside the evacuated storage cavity 22 has the shelf life thereof extended by virtue of the vacuum sealed environment. Alternatively to manual operation, the pump 14 can be powered via battery or outlet plug-in cord combined with an electric motor for operating the pump 14 (Col. 7 lines 28-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sawhey’s portable table and seat combination 450 and/or 550 to include Doman’s vacuum pump 14, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because the vacuum pump 14, as applied to Sawhey’s portable cooler 484/584, desirably extends the shelf life of food stored in the cooler 484/584. This meets “the vacuum sealer configured to seal food” as claimed. 
See Doman Fig. 1. The pump 14 is mounted adjacent the latch or lock 25 of the cooler, and includes a handle 46 accessible through the lid 21 of the cooler. The latch or lock 25 is opposite the hinge 23 for the lid 21.
See Moon Figs. 1-2. The frame 12 has fastening structures 40 that are analogous to Doman’s latch or lock 25. In the combination, it is obvious to secure Doman’s pump 14 
With respect to claims 3-4 and 11-12: See Sawhey Fig. 12. Lid 486 is hinged along the edge closest to the first tabletop portion 456. The not-numbered table that is opposite to the handle 494 is perpendicular to first tabletop portion 456 and the hinge for the lid 486. In the combination, the hinge(s) for lid 486 and each of the tables are connected to Moon’s frame 12. This meets the claims.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,371,646 (Sawhey) in view of US PGPub 2020/0017277 (Moon) and US 9,668,510 (Doman) as applied to claims 1 and 9 above, and further in view of US 10,415,868 (Grepper).
With respect to claims 7-8 and 15-16: In Doman’s figures, the vacuum pump 14 is manually operable via the handle 46. The handle 46 of the pump 14 passes through the lid 20, and the pump 14 is secured vertically to the housing 12. 
See Doman Col. 7 lines 21-44. Alternatively to manual operation, the pump 14 can be powered via battery or outlet plug-in cord combined with an electric motor for operating the pump 14. Further, the pump 14 may be rearranged or relocated. 
Grepper’s invention is a cooler 100 that includes a blender 170 associated with the lid 140. The blender 170 is operated by an electric motor 334 and a rechargeable battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Doman’s pump 14, a battery, and an electric motor inside the lid 486/586 of Sawhey’s cooler 484/584, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
As mounted in the lid 486/586, the pump 14 still serves to evacuate the interior of the cooler 484/584. Ergo, the pump 14 still serves its intended purpose. Having the pump 14, battery, and motor in the lid 486/586 is desirable to hide the components from view using the existing internal volume of the lid 486/586. Doman is open to relocation and/or rearrangement of the pump 14. Grepper shows that one of ordinary skill in the cooler art would find obvious selecting the inside of the lid 486/586 for the pump 14, battery, and motor. 
As modified, the pump 14, battery, and motor comprise “an electronics module” as claimed. In that the parts are in the lid 486/586 that is mounted to the frame 12 with at least one hinge, said “module” is “configured to pivotally connect to the frame”  and “cover at least a portion of the inner volume” as claimed.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,371,646 (Sawhey) in view of US PGPub 2020/0017277 (Moon).
With respect to claim 17: Sawhey Figs. 12-15 show a portable table and seat combination 450 and 550. In Figs. 12-13, the combination 450 is a portable cooler 484 with a hinged lid 486 and three hinged tables. The lid 486 and tables are attached to the 
Moon discloses manufacturing a cooler box comprising a frame 12 attached to the body portion 10. A hinge structure 30 connects the cover portion 20 to the frame 12. Moon [0001]-[0012] teaches that such a construction lowers the difficulty of assembling the components of the cooler box, as compared with prior art cooler boxes. This reduces assembling time, and increases production efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sawhey’s portable table and seat combination 450 and/or 550 to include Moon’s frame 12, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Moon’s construction lowers the difficulty of assembly, thereby reducing assembly time and increasing production efficiency. Reducing assembly time and increasing production efficiency are desirable when assembling Sawhey’s portable table and seat combination 450 and/or 550.
In the combination, Moon’s frame 12 is relied upon for the claimed “a frame”. As modified, Sawhey’s lid 486 and three table structures are each pivotally attached to said frame 12 using at least one hinge. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637